Constitutionality of the Disclosure Provisions of the
    Ethics in Government Act as Applied to Officials’ Spouses

W hatever test is applied to test their constitutionally, the provisions o f the E thics in
 G overnm ent A ct that require certain high-level officials to disclose information con­
 cerning their spouses' financial interests do not invade any constitutionally protected
  privacy right.

T he financial disclosure provisions at issue are narrow ly draw n to prom ote Congress'
   interest in using disclosure to enforce substantive prohibitions vis-a-vis high-level offi­
  cials.

                                                                                 January 9, 1980

    M EM ORANDUM OPINION FOR T H E CHAIRM AN O F THE
              FE D E R A L T R A D E COMMISSION

   You have asked for our advice about the refusal by a former official
of the Federal Trade Commission (FTC) to disclose information con­
cerning his wife’s financial interests, information he is required to dis­
close by Title II of the Ethics in Government Act, Pub. L. No. 95-521,
92 Stat. 1836 (1978), as amended, 5 U.S.C. App. I. The official filed the
statement required by the Act but omitted this information. He said that
he was willing to disclose it confidentially, but he argued that the
provisions of the Ethics in Government Act, which effectively compel
public disclosure of the information, violated his and his wife’s constitu­
tional rights. For the reasons set forth below, we believe that the
challenged provisions are constitutional.1 We suggest that you inform
the official of this conclusion and of any conclusion reached by the
Office of Government Ethics, to which you also referred the matter,
and allow him to decide, in light of this information, whether he wishes
to complete his report. In this connection, you may give him a copy of
this memorandum.
   Title II of the Ethics in Government Act requires high-level Execu­
tive Branch officials, see § 201(0, to file reports disclosing a number of
details about their income, assets, and liabilities, about gifts and
reimbursements they have received, about certain sales or exchanges of

   1    O rdinarily, this Office w ould not seriously consider concluding that an A ct o f Congress was
unconstitutional. See. e.g.. 40 Op. Att*y G en. 158, 160-61 (1942); 39 Op. A tt’y G en. 11, 16 (1937); 31
Op. A tt’y G en. 475, 476 (1919). In this case, how ever, w e are confident that the challenged provisions
w ould be upheld by a court, and we have set forth o u r reasons for believing these provisions to be
constitutional so that the official might know that his argum ents have been fully considered.


                                                 340
real property and securities, and about some other financial affairs and
arrangements. See § 202(a)-(d). With some exceptions and modifications
they must disclose comparable information about their spouses and
dependent children. See § 202(e). These reports are to be made public.
See § 205. The official involved here contends that the government
cannot constitutionally require him to disclose to the public financial
information about his wife that is not already a matter of public record.
He makes a number of arguments in a legal memorandum he filed with
your agency in support of his position.
    His most substantial argument is that the Act violates his wife’s
constitutional right to privacy. The Supreme Court has said that the
right of privacy comprises an “individual interest in avoiding disclosure
of personal matters.” Whalen v. Roe, 429 U.S. 589, 599 (1977). The
Court has never invalidated a statute solely because it infringed this
kind of “privacy” interest. Compare id. at 599 n.25 with id. at 607-09
(Stewart, J., concurring). But on at least two occasions the Court
seriously considered claims that government action unconstitutionally
invaded this interest; in both cases it rejected the claims only after
concluding that the “personal matters” involved would be disclosed not
to the public at large but only to a small group of selected officials who
were unlikely to publicize it. See, id. at 605-06; Nixon v. Administrator
o f General Services, 433 U.S. 425, 458-59, 462, 464-65 (1977). Neither of
these cases involved financial information,2 but as two Justices have
said, “[financial transactions can reveal much about a person’s activi­
ties, associations, and beliefs. At some point, governmental intrusion
upon these areas would implicate legitimate expectations of privacy.”
California Bankers Association v. Shultz, 416 U.S. 21, 78-79 (1974)
(Powell and Blackmun, JJ., concurring). See also Buckley v. Valeo, 424
U.S. 1, 66 (1976). But see O'Brien v. DiGrazia, 544 F.2d 543, 545-46 (1st
Cir. 1976), cert, denied, 431 U.S. 914 (1977). The Fifth Circuit has
upheld the judicial branch disclosure provisions of the Ethics in G ov­
ernment Act, Duplantier v. United States, 606 F.2d 654, 669-71 (1979),
as well as a state statute similar to the Act, Plante v. Gonzalez, 575 F.2d
1119 (1978), but nevertheless said that public officials’ “interests in
financial privacy” were “substantial.” Id. at 1135. “Financial privacy is
a matter of serious concern, deserving strong protection.” Id. at 1136.3
See also Slevin v. City o f New York, A ll F. Supp. 1051 (S.D.N.Y. 1979).

    2 In Whalen v. Roe, 429 U.S. 589, 599 (1977), patients and d octors challenged N ew Y ork's practice
o f keeping centralized co m p u ter records o f prescriptions for dangerous but legal drugs. N ixon v.
Administrator o f Genera! Services, 433 U.S. 425 (1977), involved the personal com m unications and
diaries o f form er President Nixon; they w ere com m ingled w ith a m uch larger volum e o f public papers
that governm ent archivists w ere to screen.
   3 T he official also suggests that the A ct interferes w ith his wife's First A m endm ent freedom s
because her financial interests may. reveal her political beliefs, and associations. T h e Suprem e C ourt
has, indeed, frequently held that forcing the disclosure o f information about certain First A m endm ent
activities can deter people from engaging in them. See, e.g.. Gibson v. Florida Legislative Comm., 372
U.S. 539 (1963): N A A C P v. Button, 371 U.S. 415 (1963); Shelton v. Tucker, 364 U.S. 479 (1960); Bates



                                                  341
    For these reasons, some state courts have held that statutes requiring
 financial disclosure are unconstitutional unless they are necessary to
 promote a compelling governmental interest. See, e.g., City o f Carmel-
 by-the-Sea v. Young, 2 Cal.3d 259, 268, 466 P.2d 225, 231-32, 85 Cal.
 Rptr. 1, 7-8 (1970). No Federal court has gone this far. See Nixon v.
Administrator o f General Services, 433 U.S. at 455-65; Duplantier v.
 United States, supra, 606 F.2d at 670 (appropriate test is “balancing” not
 “strict scrutiny”); Plante v. Gonzalez, 575 F.2d 1119, 1134 (5th Cir.
 1978) (same). Compare Whalen v. Roe, 429 U.S. 589, 606-07 (1977)
 (Brennan, J., concurring) with id. at 607-09 (Stewart, J., concurring).
 We need not express a view about the strength or contours of whatever
constitutional rights exist in this area, however, because we believe that
the Ethics in Government Act does meet the strictest plausible test; it is
a necessary means, well-tailored to attain compelling governmental
aims. A fortiori it would meet any less restrictive standard.
   Congress was explicit about its objectives in requiring officials to
disclose financial information to the public. Public disclosure promotes
public confidence in tl.~ government, see S. Rep. No. 170, 95th Cong.,
 1st Sess. 21 (1977); no intragovernmental audit can be quite as success­
ful in dispelling suspicion. Public disclosure can help correct deficien­
cies in the government’s own auditing and reviewing procedures. See S.
Rep. No. 823, 94th Cong., 2d Sess. 22 (1976). “Wide public availability
of the financial disclosure reports” tends to “assure compliance with
[the] disclosure requirements” themselves. H.R. Rep. No. 574, 95th
Cong., 1st Sess. 11 (1977). In general, public financial disclosure makes
officials’ possible conflicts of interest a subject for debate and action by
the public. As a result,
            [p]ublic financial disclosure will deter some persons
          who should not be entering public service from doing so.
          Individuals whose personal finances would not bear up to

 V . Lillie Rock. 361 U.S. 516 (I960); N A A C P v. Alabama. 357 U.S. 449 (1958). A nd it has recognized

lhal, on occasion, financial inform ation can reveal significant facts about activities protected by the
 First A m endm ent. See Buckley v. Valeo. 424 U.S. I, 66 (1976), quoting California Bankers Association v.
Shultz. 416 U.S. 21, 78-79 (1974) (Pow ell and Blackm un, JJ., co n curring). But for several reasons the
argum ent is inapposite here. First, the A ct was drafted to avoid such an invasion o f First A m endm ent
rights so far as possible. Section 202(a)(6KA), for exam ple, requires an official to report positions held
in outside organizations; but it does not apply to mem bers o f th e official's family, and it specifically
provides that the official need not report "positions held in any religious, social, fraternal, or political
entity and positions solely o f an h onorary n atu re." This suggests that C ongress carefully considered
First A m endm ent interests w hen it drafted the A ct. C f, American Fed'n o f Gov't Employees, Local 421
v. Schlesinger, 443 F. Supp. 431, 434 (D .D .C . 1978) (financial disclosure questionnaire for governm ent
officials unconstitutional because it "p ry s into religious, social, political, educational, and fraternal
associations both o f the em ployee, the em ployee's spouse, his m inor children and dependents").
Second, even w hen a statute requires an individual to disclose m aterial that d irectly reflects his
political view s, the Suprem e C ourt has required him to show “ a reasonable probability that the
com pelled disclosure . . . will subject [him] to threats, harassm ent, o r reprisals." Buckley v. Valeo, 424
U.S. 1, 74 (1976). T he official here has made no such show ing. Finally, even if there w ere a danger
that the disclosure provisions w ould interfere w ith First A m endm ent rights, they are—as w e shall
discuss sh o rtly — necessary to prom ote “governm ental interests sufficiently im portant to outw eigh the
possibility o f infringem ent.” Id. at 66.


                                                   342
       public scrutiny, whether due to questionable sources of
       income or a lack of morality in business practices, will
       very likely be discouraged from entering public office
       altogether. . . .
          Public financial disclosure will [also] better enable the
       public to judge the performance of public officials. By
       having access to financial disclosure statements, an inter­
       ested citizen can evaluate the official’s performance of his
       public duties in light of the ofTicial’s outside financial
       interests.
 S. Rep. No. 170, 95th Cong., 1st Sess. 21-22 (1977). See also H.R. Rep.
 No. 574, 95th Cong., 1st Sess. 7-12. “[IJnformed public opinion is the
 most potent of all restraints upon misgovernment.” Grosjean v. Ameri­
 can Press Co., 297 U.S. 233, 250 (1936).
    The Supreme Court has said that because these sorts o f goals involve
 the “ ‘free functioning of our national institutions,’ ” they can justify a
 decision by Congress to impose “not insignificant burdens on individual
 rights.” Buckley v. Valeo, 424 U.S. 1, 66-67, 68, 72-74 (1976), quoting
 Communist Party v. Subversive Activities Control Board, 367 U.S. 1, 97
 (1961). And the Supreme Court has allowed Congress to require disclo­
 sure in order “to maintain the integrity of a basic governmental proc­
 ess” even if the disclosure may have “some deterrent effect” on the
 exercise of constitutional rights. United States v. Harriss, 347 U.S. 612,
 625-26 (1954). Certain public employees can be required to sacrifice
 important rights—even well-established First Amendment rights that
can only be stronger than the rather nebulous privacy interests in­
 volved here—in order to ensure that “confidence in the system of
 representative Government is not . . . eroded to a disastrous extent,”
 United States Civil Service Commission v. National Association o f Letter
Carriers, 413 U.S. 548, 565 (1973), and that “policies which the elector­
ate has sanctioned are effectively implemented,” Elrod v. Burns, 427
U.S. 347, 372 (1976) (plurality opinion).
   Disclosure does not merely enhance public confidence in the govern­
ment; it also improves the quality of public debate about such matters
of general concern as possible conflicts in officials’ loyalties. It ex­
presses our “profound national commitment to the principle that debate
on public issues should be uninhibited, robust, and wide-open.” New
 York Times v. Sullivan, 376 U.S. 254, 270 (1964). To promote these
ends, the Supreme Court has said that officials “who have, or appear to
the public to have, substantial responsibility for or control over the
conduct of governmental affairs,” Rosenblatt v. Baer, 383 U.S. 75, 85
(1966), cannot constitutionally be protected against certain efforts to
damage their reputations, even if the legislature wants to protect them.
See, e.g., New York Times v. Sullivan, 376 U.S. 254 (1964). The interest
in reputation, of course, is akin to the sort of privacy the official here
                                   343
 claims is invaded by the Ethics in Government Act. In these various
 ways, then, requiring officials to disclose financial information plainly
 promotes compelling governmental ends.
     Congress reasoned that its efforts to pursue these ends could be easily
 defeated if it did not also require officials’ spouses to disclose certain
 information.4 “[Resources of a husband and a wife are usually held in
 common, and the financial interests of a spouse are generally shared by
 the partner. A bookkeeping arrangement wherein one spouse holds sole
 title to a particular financial asset does not mean that the partner does
 not share an interest in the financial holding.” H.R. Rep. No. 574, 95th
Corig., 1st Sess. 23 (1977). Congress also noted that, unless officials are
required to disclose financial information about their spouses, they can
easily evade both substantive and disclosure requirements by transfer­
ring interests. See id. at 22. Even officials who do not gain directly
from their spouses’ interests may simply wish to see their spouses gain.
Id. at 22, 40. Those who want to influence an official may attempt to
do so by benefitting the official’s spouse. Moreover, even if these
various evasions never occur, the danger that they will occur—and the
public knowledge that an obvious loophole exists that might permit
them to occur—would undermine a principal objective of the Ethics in
Government Act, restoring public confidence in the integrity of the
government.
    Finally, requiring officials to disclose their spouses’ financial interests
is an important means of enforcing substantive conflict of interest laws.
For example, in general an Executive Branch employee may not par­
ticipate
          . . . personally and substantially as a Government officer
          or employee . . . in a judicial or other proceeding . . . or
          other particular matter in which, to his knowledge, he, his
          spouse, [or] minor child . . . has a financial interest.
18 U.S.C. § 208(a). Plainly, the public availability of financial informa­
tion about an official's spouse helps enforce this conflict of interest
provision, and the Supreme Court has recognized that Congress has a
strong interest in using disclosure—not merely recordkeeping and re­
porting—to enforce substantive prohibitions. See, e.g., Buckley v. Valeo,

   4   In fact, the spouse need not disclose anything; the official must disclose information about his or
her spouse. T h e H ouse Com m ittee
        considered, and rejected as irrelevant, argum ents that the governm ent may have
        difficulty in bringing a civil o r crim inal action against an individual w ho . . . filed an
        incom plete statem ent, because the spouse may have refused to provide the necessary
        inform ation. This concern is m ore appropriately raised as a defense w hen the reporting
        person, despite a good-faith effort, is unable to com ply w ith the reporting provisions of
        the law. T he com m ittee believes that such good-faith tests may be useful in review ing
        specific cases o f noncom pliance, but that such situations should not be view ed as
        im pedim ents to the passage o f (his bill.
H .R. Rep. No. 574. 95th C ong., 1st Sess. 24 (1977).


                                                 344
424 U.S. 1, 67-68 (1976). See also Duplantier v. United States, supra, 606
F.2d at 670-73.
   Both the Act itself and its legislative history reveal that the disclo­
sure provisions were narrowly drawn to promote these compelling
ends. In connection with the disclosure provisions for all three
branches, Congress considered the specific advantages of requiring
public disclosure instead of permitting reports to be filed confidentially
with government reviewing bodies. See, e.g., H.R. Rep. No. 574, 95th
Cong., 1st Sess. 7-12 (1977); H.R. Rep. No. 642, 95th Cong., 1st Sess.
27-29 (1977). Congress also “recognize[d] that reporting of financial
interests of family members is a very sensitive matter.” H.R. Rep. No.
642, supra, at 40; see H.R. Rep. No. 574, supra, at 8-12. Instead of
requiring officials to disclose all financial information about their
spouses, the Act creates exceptions consistent with its objective of
removing both the opportunity and the appearance of an opportunity
for evasion. A spouse need only report the source, not the amount, of
his or her earned income. § 202(e)(1)(A). Gifts and reimbursements
“received totally independent of the spouse’s relationship to the report­
ing individual,” § 202(e)(1)(B), (C), need not be reported. A spouse’s
liabilities, interests in property, and sales or exchanges of property need
not be reported i£ four conditions are met: the official certifies that they
“represent the spouse’s . . . sole financial interest or responsibility”; the
official “has no knowledge o f ’ them; they “are not in any way, past or
present, derived from the income, assets, or activities of the reporting
official” and the official “neither derives, nor expects to derive, any
financial or economic benefit” from them. § 202(e)(1)(D).5 In addition,
         No report shall be required with respect to a spouse living
         separate and apart from the reporting individual with the
         intention of terminating the marriage or providing for
         permanent separation; or with respect to any income or
         obligations of an individual arising from the dissolution of
         his marriage or the permanent separation from his spouse.
§ 202(e)(2).6 Clearly, then, Congress was not simply appeasing the
public’s general curiosity about the private financial affairs of high

    5 T he official claims (hat (hese provisions—specifically, the term s “no know ledge" and “expects to        0
 derive . . . financial o r econom ic benefit"—are unconstitutionally vague. On its face this claim is
 implausible; these term s are used frequently both in the law and in o rdinary language and are seldom
 thought to be unusually unclear. In addition, the official here does not argue that their alleged
 vagueness affects him; that is, he does not say that he finds it difficult to decide w hether these
 provisions require him to disclose certain o f his w ife's separate interests. U nder these circum stances we
•see no reason to deny the enforcing agencies the opportunity to gloss any unclear provisions and make
 their meaning m ore plain. M oreover, only know ing o r willful violations o f the disclosure provisions
 can be punished. §204. Because a violation caused by genuine uncertainty about the meaning o f the
 provision w ould very likely be held not to be willful, these provisions may not present a constitutional
 problem even if their meaning is unclear.
    6 T he disclosure provisions apply only to cohabiting spouses, not to o th e r people w ho are living
 together and w hose finances might be equally intertw ined. T h e official argues that this unconstitution­
 ally deters m arriage and discrim inates against m arried couples in favor o f unm arried couples. Any
                                                Continued


                                                    345
 officials’ families; it was seriously grappling with the dangers of various
 possible conflicts of interest.
    Congress also attempted to limit the damage that might be caused by
 any invasion of an official’s privacy. The financial disclosure reports
 filed by officials must be destroyed after 6 years. § 205(d). Under pain
 of a civil penalty, see § 205(c)(2), members of the public to whom the
 reports have been disclosed may not used them for commercial pur­
 poses, to establish credit ratings, or “directly or indirectly, in the
 solicitation of money for any political, charitable, or other purpose.”
 § 205(c)(1)(D). Congress recently amended the Act to make these pro­
 visions easier to enforce. See § 205(b)(2); H.R. Rep. No. 114, 96th
 Cong., 1st Sess., 5-6 (1979).
    Finally, the Executive Branch disclosure provisions apply only to
 high-level officials. See § 201(f). In the case law dealing with statutes
 like the Ethics in Government Act, this has been a crucial concern. In
general, courts have been hostile to state financial disclosure legislation
 only when it applied to all officials or to officials with no significant
 responsibility for making policy. Compare Slevitt v. City o f New York,
477 F. Supp. 1051 (S.D.N.Y. 1979), City o f Carmel-by-the-Sea v. Young,
 2 Cal. 3d 259, 466 P.2d 225, 85 Cal. Rptr. 1 (1970), and Advisory
Opinion on Constitutionality o f 1975 PA 227 (Questions'2-10), 396 Mich.
465, 502-09, 242 N.W.2d 3, 18-21 (1976), with id. at 508, 242 N.W.2d 3,
20 (noting that statute that was unconstitutional as applied to all offi­
cials could constitutionally be applied to high officials alone). The Fifth
Circuit, in addition to upholding the judicial branch disclosure provi­
sions of the Ethics in Government Act, Duplantier v. United States,
supra, has upheld a state statute that applied to high-level officials,
Plante v. Gonzalez, 575 F.2d 1119 (1978). Several states have sustained
similar statutes. See id. at 1124 n.8 (collecting cases). The Supreme
Court has dismissed, for want of a substantial federal question, appeals
from at least two decisions upholding state statutes that required infor­
mation from high-level state officials about both their own and their
spouses’ financial interests. Walsh v. Montgomery County, 424 U.S. 901
(1976), dismissing appeal from 274 Md. 489, 336 A.2d 97 (1975); Fritz v.
Gorton, 471 U.S. 902, dismissing appeal from 83 Wash.2d 275, 517 P.2d
911 (1974). See also Stein v. Howlett, 412 U.S. 925 (1973), dismissing
appeal from 52 111.2d 570, 289 N.E.2d 409 (1972). This disposition by

incidental effect this provision m ight have on a co u p le's decision to m arry does not present a
constitutional problem. Compare Zablocki v. Redhail. 434 U.S. 374, 387 n.12 (1978), with Califano v.
Jobst. 434 U.S. 47. 54 (1977). C ongress generalized that cohabiting m arried couples are m ore likely to
have the sort o f financial relationship, that makes disclosure by both necessary to achieve the
objectives o f the A ct; in view o f the significance o f m arriage to family and property law, and
particularly th e g reater ease w ith w hich m arried people can share or transfer property interests, this is
a reasonable generalization. Indeed it is difficult to im agine a clear distinction that w ould be more
accu rate than the one C ongress has draw n. D efining the precise sort o f relationship betw een cohabit­
ing. unm arried people that w ould require them both to disclose if one w ere an official might be a
cum bersom e task and might itself create constitutional problems.


                                                    346
the Supreme Court is ordinarily considered a decision on the merits.
Thus precedent strongly suggests that a statute as well-tailored as
Title II of the Ethics in Government Act is constitutional.
   For these reasons, we believe that the government can constitution­
ally require the official in question to disclose the financial information
about his spouse specified by the Ethics in Government Act.

                                            L eon U lm an
                                  Deputy Assistant Attorney General
                                      Office o f Legal Counsel




                                   347